                           UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF NEW MEXICO

In re:

U.S. GLOVE, INC.,                                                               No. 21-10172-t11

         Debtor.

U.S. GLOVE, INC.,

         Plaintiff,

v.                                                                              Adv. No. 21-1009

MICHAEL J. JACOBS,

         Defendant.

                                             OPINION

         Before the Court is Plaintiff’s motion for summary judgment avoiding, as a preferential

transfer, the perfection of Defendant’s security interest in Plaintiff’s personal property. Defendant

more or less concedes Plaintiff’s prima facie case but argues that Plaintiff lacks standing to assert

the claim because avoiding Defendant’s security interest would not benefit creditors. The Court

concludes that there are fact issues relating to the standing defense, and therefore will deny the

motion.

1.       Facts.

         The Court finds that the following facts are not in genuine dispute:

         Plaintiff, the debtor in this chapter 11 case, is a New Mexico corporation that manufactures

gymnastic grips and wrist supports.

         Prior to October 2018, Defendant Michael Jacobs owned 5,000 shares, representing 100%,

of Plaintiff’s capital stock. On October 18, 2018, Plaintiff redeemed 2,850 shares of stock from




 Case 21-01009-t        Doc 22     Filed 06/11/21     Entered 06/11/21 15:32:41 Page 1 of 16
Defendant for $3,390,000. After the redemption, Defendant owned 2,150 shares, or 43% of

Plaintiff. On the same date, the following individuals (the “New Stockholders”) purchased the

following shares of stock from Plaintiff:

Name                           Number of shares               Percentage

Evan Gobdel                    800                            16%
Greg Bregstone                 800                            16%
Randolph Chalker               700                            14%
Gaye Gustafson                 550                            11%
Total                          2,850                          57%


       To pay Defendant for the shares, Plaintiff gave Defendant a $2,140,000 promissory note

and a $1,250,000 promissory note. Neither note is guaranteed. The New Stockholders paid Plaintiff

essentially nothing for their shares. The transaction appears to be a classic leveraged buyout,

pursuant to which Plaintiff assumed $3,390,000 of debt for no exchange consideration.

       The larger note includes a security agreement that grants Defendant a security interest in

Plaintiff’s accounts, inventory, equipment, and other tangible and intangible property (the

“Collateral”). The smaller note is unsecured. For unknown reasons, Defendant did not perfect his

security agreement in the Collateral for 20 months after the buyout closed.

       On May 19, 2020, in the midst of the COVID-19 pandemic, Plaintiff borrowed $150,000

from the Small Business Administration (“SBA”). Repayment of the loan was secured by a

security interest in the Collateral. The notes require Defendant to subordinate his security interest

to the SBA’s security interest, and Defendant has agreed to do so. In addition, Plaintiff obtained a

$50,000 Paycheck Protection Program (“PPP”) loan from the SBA.

       Apparently prompted by this borrowing, on June 1, 2020, Defendant filed a financing

statement with the New Mexico Secretary of State, perfecting his security interest in the Collateral.

The SBA filed a financing statement on July 8, 2020.



                                               -2-
 Case 21-01009-t       Doc 22     Filed 06/11/21 Entered 06/11/21 15:32:41 Page 2 of 16
         Between February and September 2020, Plaintiff made six payments to Defendant on the

senior note, totaling about $137,500 (the “Note Payments”).

         On June 1, 2020, Plaintiff had assets of about $300,000 and liabilities of about $3,600,000.1

         Plaintiff filed this case on February 14, 2021. Plaintiff’s bankruptcy schedules show

Collateral value of about $280,000.

         The Court set a bar date in this case for March 26, 2021. Nine proofs of claim were filed,

including four by Defendant. Two claims have already been disallowed by default order. The

Remaining claims are:

                   Claimant                         Amount
                   Bank of America                  $50,000
                   (PPP loan)
                   Michael Jacobs                   $2,140,000
                   Michael Jacobs                   $1,250,000
                   Michael Jacobs (rent)            $155,000
                   Michael Jacobs                   Equity interest
                   SBA                              $149,143
                   IRS                              $2,821
                   Total                            $3,746,964

Defendant objected to the PPP loan claim and the IRS claim. At this point, it seems likely that

those claims will be satisfied without payment from the estate. Thus, as a practical matter there are

two creditors in this case—Defendant, with claims totaling $3,545,000 and the SBA, with a

$149,143 claim secured by a first lien on Plaintiff’s assets. Defendant represents 95.9% of the

claims pool and is the only unsecured creditor.

         Defendant filed a motion to dismiss the bankruptcy case on February 22, 2021, arguing

that it was filed in bad faith. A final hearing on the motion to dismiss is set for June 30, 2021.


1
  The balance sheet lists total assets of about $800,000 and liabilities of about $4,100,000, but both
of those figures include a $500,000 “Deferred Success fee” tied to Woodlawn, an entity associated
with some of the New Stockholders. The Court is not sure of the nature of this fee, but it appears
that the net effect on Plaintiff’s balance sheet is $0.


                                                -3-
    Case 21-01009-t     Doc 22     Filed 06/11/21 Entered 06/11/21 15:32:41 Page 3 of 16
          Plaintiff filed this adversary proceeding on March 15, 2021. The complaint contains three

counts: to avoid Defendant’s financing statement as a preference; to recover the Note Payments as

a preference, and to disallow Defendant’s claims until he pays the Note Payments to Plaintiff.

          Plaintiff filed a Subchapter V plan on February 22, 2021. In the plan Plaintiff proposes to

pay Defendant $650,000 as a secured creditor and about an additional $100,000 as an unsecured

creditor.

          On April 16, 2021, Plaintiff moved for a partial summary judgment avoiding Defendant’s

security interest in the Collateral.

2.        Summary Judgment Standards.

          “A party may move for...[and t]he court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The Court may look to the “pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any” in conducting its

evaluation of the motion. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If a nonmovant fails

to address a movant’s assertion of facts, a court may consider those facts undisputed and use them

in granting summary judgment if the movant is so entitled. See Fed. R. Civ. P. 56(e).

3.        § 547 Preference Actions.

          § 547(b)2 provides in part:

          Except as provided in subsections (c), (i), and (j) of this section, the trustee may . .
          . avoid any transfer of an interest of the debtor in property--
                  (1) to or for the benefit of a creditor;
                  (2) for or on account of an antecedent debt owed by the debtor before such
          transfer was made;
                  (3) made while the debtor was insolvent;
                  (4) made--



2
    All statutory references are to 11 U.S.C. unless otherwise indicated.


                                                    -4-
    Case 21-01009-t       Doc 22       Filed 06/11/21 Entered 06/11/21 15:32:41 Page 4 of 16
                        (A) on or within 90 days before the date of the filing of the petition;
         or
                          (B) between ninety days and one year before the date of the filing of
         the petition, if such creditor at the time of such transfer was an insider; and
                 (5) that enables such creditor to receive more than such creditor would
         receive if--
                          (A) the case were a case under chapter 7 of this title;
                          (B) the transfer had not been made; and
                          (C) such creditor received payment of such debt to the extent
         provided by the provisions of this title.

Section 547(c) lists nine exceptions to the trustee’s right to avoid a preferential transfer.

4.       Plaintiff Has Satisfied § 547(b).

         a.     The security interest encumbering Plaintiff’s property was transferred to

Defendant. § 101(54) defines “transfer” to include “the creation of a lien.” § 547(e)(2)(B) specifies

that if a security interest is perfected more than 30 days after it is granted, then the “transfer” is

deemed of occur on the date of perfection, rather than the date of grant. See also In re Hedrick,

524 F.3d 1175, 1180 (11th Cir. 2008) (“When a transfer is ‘made’ for § 547(b)(4)(A) purposes

depends on when it is perfected.”).

         b.     The transfer was on account of antecedent debt. Plaintiff first became obligated to

Defendant in October 2018, when the leveraged buyout closed. The “transfer” occurred 20 months

later and was on account of an antecedent debt. See 5 Collier on Bankruptcy ¶ 547.03[4].3

         c.     Plaintiff was insolvent at the time of the transfer. Insolvency for § 547 purposes

means the debtor’s debts exceed the value of its property. See § 101(32). On the date of the transfer




3
  “[I]f a security transfer actually made…is not perfected at once or within the statutory grace
period, the [transfer] will be deemed ‘antecedent to the delayed effective date of the transfer.’ The
transfer, for the purpose of section 547, will thus be one made ‘for or on account of an antecedent
debt owed by the debtor before such transfer was made[]’” (footnote omitted).


                                                -5-
    Case 21-01009-t     Doc 22     Filed 06/11/21 Entered 06/11/21 15:32:41 Page 5 of 16
Plaintiff had about $300,000 in assets and $3,600,000 in liabilities. Plaintiff was “balance sheet”

insolvent on June 1, 2020.4

         d.     The transfer occurred within the “insider” preference period. Defendant, an insider

of Plaintiff,5 perfected his security interest in the Collateral on June 1, 2020, about eight and a half

months before Plaintiff filed this case and within the one-year “insider” preference period of

§ 547(b)(4)(B). As noted above, the transfer date is the date of perfection.

         e.     The transfer enabled Defendant to receive more than if the security interest had not

been perfected and Plaintiff were liquidated under chapter 7. If Plaintiff were liquidated under

chapter 7 and Defendant was unsecured, the only secured claim would be the SBA’s claim for

$150,000. After subtracting administrative expenses, Defendant would get the balance as the only

unsecured creditor. Defendant might receive $100,000 or less on his $3.55 million claims.

         If the transfer is not avoided, on the other hand, Defendant would have a second lien on

the collateral and would receive about $130,000, which is more than if he were unsecured.

Furthermore, Defendant intends to make the § 1111(b) election. If Plaintiff successfully

reorganized, the election would require Plaintiff to pay Defendant $2,140,000 over time, at least

21 times what Defendant would receive as an unsecured creditor in a chapter 7 liquidation.

5.       Defendant’s Standing Defense.




4
  Defendant denied Plaintiff’s insolvency in his answer to the complaint, but did not respond to
the assertion in the motion. This blanket denial is insufficient to overcome Plaintiff’s evidence of
insolvency. See Fed. R. Civ. P. 56(c)(1).
5
  See § 101(31)(B)(i). Defendant, a director of Plaintiff, is a statutory insider.


                                                -6-
    Case 21-01009-t     Doc 22     Filed 06/11/21 Entered 06/11/21 15:32:41 Page 6 of 16
         Defendant does not assert any of the statutory defenses in § 547(c).6 Instead, he argues that

Plaintiff lacks standing to bring the avoidance action because it would not benefit creditors, only

itself.7 Defendant argues that the avoidance powers cannot be invoked unless creditors benefit.

         a.     “Benefit of the estate” under the Act. Under the Bankruptcy Act of 1898 (the

“Act”), courts uniformly held that avoidance powers were intended to benefit unsecured creditors

and could not be used when the only beneficiary was the debtor. In Whiteford Plastics Co. v. Chase

Nat’l Bank of New York City, 179 F.2d 582 (2d Cir. 1950), for example, the debtor sought to set

aside a bank’s security interest in certain generators the debtor owned. Thereafter, debtor’s plan of

arrangement was confirmed. The plan did not give the benefit of avoiding the bank’s lien to

creditors. 179 F.2d at 583-84. After confirmation, the bank objected to the debtor’s efforts to avoid

its security interest, arguing that the debtor would be the only beneficiary. The Second Circuit

agreed that lien avoidance benefitting only the debtor was inappropriate:

         So far as the record discloses, the creditors were never informed of the fact that the
         conditional sale contract was void as to a lienholder prior to the motion of the debtor
         to set the lien aside shortly before the arrangement came up for confirmation. No
         creditor then or since appears to have objected to the plan because it did not include
         the value of the generators, or for any other reasons. The debtor never contributed
         or offered to contribute this value to the plan and now seeks to obtain it purely for
         its own benefit. This we think it cannot do. In our opinion the bank, which had a
         good secured claim as against the debtor, can still hold it where the petition to avoid
         the sale is not in the interest of the general creditors.




6
   Defendant’s answer to Plaintiff’s complaint states as an affirmative defense that the Note
Payments were ordinary course transfers protected from avoidance under § 547(c)(2). That defense
is not currently at issue.
7
  This defense is characterized as a standing defense because the courts adhering to the “benefit of
the estate” test conclude that if there is no such benefit, the plaintiff had no right or “standing” to
bring the claim.


                                                 -7-
    Case 21-01009-t     Doc 22      Filed 06/11/21 Entered 06/11/21 15:32:41 Page 7 of 16
Id. at 584. The Whiteford court cited an earlier decision from the Seventh Circuit, In re J.C.

Winship Co., 120 F. 93 (7th Cir. 1903), which had a similar reaction to an attempt by a debtor to

avoid a creditor’s lien on certain equipment after all creditors had been paid.

       It would be mockery of justice to say that the alleged bankrupt may claim through
       and in the right of creditors whose debts have been paid and discharged; that he
       may avoid a transaction, valid as to himself but voidable as to creditors, in the right
       of nonexisting creditors.

120 F. at 96. To the same effect is Vintero Corp. v. Corporation Venezolana de Fomento (In re

Vintero Corp.), 735 F.2d 740 (2d Cir. 1984), where the Second Circuit questioned the right of a

debtor to avoid a creditor’s (CVF’s) lien on a ship (the Santa Rosa) unless the benefit accrued to

the debtor’s general unsecured creditors:

       Counsel for Vintero conceded at oral argument that the Santa Rosa may be worth
       as much as $10 million. If the value of the Santa Rosa were not included as part of
       Vintero’s plan of arrangement so as not to be intended for the benefit of Vintero’s
       creditors, there would be no reason in law or equity for CVF to lose the benefit of
       its lien. Whiteford Plastics Co. v. Chase Nat’l Bank, supra, 179 F.2d at 584.

       On the assumption that the Santa Rosa will be sold as part of Vintero’s plan of
       arrangement, we hold that CVF’s security interest shall attach to the identifiable
       proceeds of the sale, but that such security interest shall not entitle CVF to a priority
       of payment as against Vintero’s general unsecured creditors. Such disposition will
       protect the interests of Vintero’s creditors, will recognize the merit of CVF’s
       substantial claim, and will preclude the possibility of Vintero reaping an
       undeserved windfall.

735 F.2d at 742-43. One Tenth Circuit case, City Nat’l Bank & Trust Co. v. Oliver, 230 F.2d 686

(10th Cir. 1956), in on point. In Oliver the Tenth Circuit held:

       Another position taken by the bank is that, even if the trustee is vested with the
       rights of a lien creditor, he cannot avoid the unrecorded mortgage because the
       mortgaged property is not utilized for the benefit of general creditors. The case of
       Whiteford Plastics Co., Inc., v. Chase National Bank, 2 Cir., 179 F.2d 582, is relied
       upon to demonstrate that an unrecorded chattel mortgage can be avoided by a
       trustee in bankruptcy only for the benefit of creditors. It was there held that the
       debtor in possession in a Chapter XI arrangement proceeding, with powers of a
       trustee, could not avoid an unrecorded conditional sales contract covering property
       not included in the arrangement. The court assumed as the basis of its decision that


                                               -8-
 Case 21-01009-t       Doc 22     Filed 06/11/21 Entered 06/11/21 15:32:41 Page 8 of 16
        the avoidance of the unrecorded contract would benefit the debtor only and was not
        in the interest of the general creditors. The bank’s contention that the Whiteford
        case is controlling authority is based upon the premise that general creditors cannot
        derive any benefit from the rejection of its claim. That the sole result will be to give
        the debtor an undeserved windfall.

230 F.2d at 689-90; see also In re Schwab, 613 F.2d 1279, 1281 n.2 (5th Cir. 1980) (citing

Whiteford with apparent approval); In re Oceana Int’l, Inc., 376 F. Supp. 956, 962 (S.D.N.Y. 1974)

(bankruptcy court lost jurisdiction of an avoidance action after plan of arrangement was confirmed

and recovery would only benefit the debtor, not creditors); In re Centennial Industries, Inc., 12

B.R. 99, 102 (Bankr. S.D.N.Y. 1981) (citing Whiteford with approval but distinguishing it); In re

Berg, 387 B.R. 524, 568 (Bankr. N.D. Ill. 2008) (abrogated on other grounds by In re Crane, 742

F.3d 702 (7th Cir. 2013)) (“Under the pre-1978 Bankruptcy Act, avoidance actions could only be

maintained if the avoidance benefitted the estate.”).

        The “benefit to creditors” rule is not based on specific language in the avoidance provisions

of the Act, but on a provision in Section 342 of the Act that debtors in possession are “subject . . .

at all times to the control of the court and to such limitations, restrictions, terms, and conditions as

the court may from time to time prescribe.” See Whiteford, 179 F.2d at 584.

        b.      “Benefit of the estate” under the Code. “Enactment of the Code’s avoidance and

recovery provisions represented a dramatic departure from its predecessor . . . . Under the Act,

each avoidance section contained its own recovery scheme. See, e.g., 11 U.S.C. §§ 67 et seq.

(repealed). Under the Code, §§ 544, 545, 547, 548, and 549 govern avoidable transfers and § 550

governs whether, and to what extent, such transfers may be recovered.” Weaver v. Aquila Energy

Marketing, Corp., 196 B.R. 945, 954-55 (S.D. Tex. 1996), aff’d sub nom, 117 F.3d 1417 (5th Cir.

1997). Section 550(a) provides in part:




                                                -9-
 Case 21-01009-t        Doc 22     Filed 06/11/21 Entered 06/11/21 15:32:41 Page 9 of 16
       [T]o the extent that a transfer is avoided under section 544, 545, 547, 548, 549,
       553(b), or 724(a) of this title, the trustee may recover, for the benefit of the estate,
       the property transferred . . . .”

(italics added). There is no similar “benefit of the estate” language in §§ 544-549. Thus, the

question the Court must answer is where, as here, a transfer can be avoided without using § 550,

is there nevertheless a “benefit of the estate/benefit of creditors” requirement?8

               I.      Cases that do not impose a “benefit of the estate” requirement for avoidance

actions when § 550 is not used. Several cases have held that there is no “benefit of the estate”

requirement for an avoidance action if § 550 is not needed to “recover” an avoided transfer. For

example, in In re Texas Rangers Baseball Partners, 498 B.R. 679 (Bankr. N.D. Tex. 2013), the

bankruptcy court held:

       Specifically, the court finds that the inquiries relevant to a fraudulent transfer action
       under section 548(a)(1) (i.e., whether a particular obligation incurred by the debtor
       is subject to avoidance) are materially different than the inquiries related to
       recovery under section 550(a) (i.e. whether the recovery of specific fraudulently
       transferred property will result in a benefit to the bankruptcy estate). A number of
       federal courts that have addressed the specific issue of whether avoidance of a
       transfer/obligation (as opposed to affirmative recovery on a transfer/obligation)
       requires a showing that avoidance must demonstrably benefit the estate have found
       that it does not.

498 B.R. at 708 (footnote omitted). See also In re Coleman, 426 F.3d 719 (4th Cir. 2005):



8
  If an action combines avoidance (under, e.g., §§ 544, 547, or 548) with recovery under § 550,
the “benefit to the estate” requirement applies. See, e.g., Wellman v. Wellman, 933 F.2d 215 (4th
Cir. 1991), cert. denied, 502 U.S. 925 (1991) (debtor may not recover avoided property pursuant
to § 550 unless it would benefit creditors, not the debtor); In re New Life Adult Medical Day Care
Center, Inc., 2014 WL 6851258, at *6 (Bankr. D.N.J.) (granting summary judgment to defendant
because the avoidance action would only benefit the owner of the debtor, not creditors); In re
Fisher, 296 Fed. App’x. 494, at 504-05 (6th Cir. 2008) (unpublished); In re Murphy, 331 B.R. 107,
122 (Bankr. S.D.N.Y. 2005); DSI Renal Holdings, LLC, 2020 WL 550987, at *6 (Bankr. D. Del.);
In re Texas General Petro. Corp., 52 F.3d 1330, 1335 (5th Cir. 1995) (primary concern is whether
a successful recovery would benefit the debtor’s estate and particularly the debtor’s unsecured
creditors); In re Crowthers McCall Pattern, Inc., 120 B.R. 279, 288 (Bankr. S.D.N.Y. 1990) (“a
transaction can be avoided under section 544(b) only to the extent the avoidance benefits unsecured
creditors”).


                                               -10-
Case 21-01009-t       Doc 22      Filed 06/11/21 Entered 06/11/21 15:32:41 Page 10 of 16
       [T]the Bank contends that, like property recovery, transfer avoidance could be
       limited to the extent necessary to benefit the creditors and pay the administrative
       expenses of the estate. We do not accept this assertion. In the absence of equivalent
       language in § 544, the presence of the phrase ‘for the benefit of the estate’ in § 550
       merely highlights the fact that Congress knew how to include such a limitation
       when it wanted to.

426 F.3d at 725.

       For cases that distinguish between the avoidance sections and § 550 for other reasons, see

In re Burns, 322 F.3d 421, 427 (6th Cir. 2003) (holder of mortgage avoided under § 544(a) was

not entitled to a § 550(e) “recovery lien” because the trustee did not seek recovery under § 550);

and Berg, 387 B.R. at 569 (citing and following Burns).

               II.     Cases that impose a “benefit of the estate” requirement for avoidance

actions when § 550 is not used. Other cases decided under the Code use the “benefit of the estate”

test for avoidance actions even if § 550 is not part of the claim. In Dunes Hotel Assoc. v. Hyatt

Corp., 245 B.R. 492 (D.S.C. 2000), the district court addressed whether the debtor could avoid

Hyatt Hotel’s unrecorded lease under § 544(a). Hyatt was the only creditor in the case, while the

obvious beneficiary of the avoidance action would be the debtor. The court first acknowledged

that “a literal application of the pertinent Bankruptcy Code provisions would permit Dunes as

debtor-in-possession to avoid Hyatt’s leasehold interest and obtain possession of the hotel without

ever triggering § 550’s benefit of the estate analysis.” Id. at 505. The court then ruled:

       However, the policies of the Bankruptcy Code mandate that this court frustrate
       Dunes’s attempts to avoid Hyatt’s leasehold interest under the unique
       circumstances of this case. “The plain meaning of legislation should be conclusive,
       except in the ‘rare cases [in which] the literal application of a statute will produce
       a result demonstrably at odds with the intentions of its drafters.’ ” United States v.
       Ron Pair Enters., Inc., 489 U.S. 235, 242, 109 S. Ct. 1026, 103 L. Ed. 2d 290 (1989)
       ....

245 B.R. at 505. The court held that permitting the debtor to “use the strong-arm provisions of

§ 544(a) to create a windfall for itself and its equity holder in derogation of the interest of Hyatt,



                                               -11-
Case 21-01009-t       Doc 22      Filed 06/11/21 Entered 06/11/21 15:32:41 Page 11 of 16
the only remaining non-insider creditor, is contrary to the purpose of the avoidance powers. . . .”

Id. at 507.

        In Adelphia Recovery Trust v. Bank of America, 390 B.R. 80 (S.D.N.Y. 2008), aff’d, 379

Fed. App’x 10 (2d Cir. 2010), the district court dismissed fraudulent transfer claims brought by

plaintiff ART for lack of standing because the creditors had been paid in full and would not benefit

from any recovery. Id. at 97. The district court relied on Whiteford Plastics and Vintero in its

ruling. In response to the trustee’s argument that those cases were decided under the Act rather

than the Code, the court stated:

        However, the ART has failed to point to any substantive differences between the
        old and new avoidance provisions that would render this case law inapplicable to
        the instant case.
        As the Lenders note in their brief, the Second Circuit’s reasoning in Whiteford
        Plastics and Vintero accords with the interpretations of §§ 544 and 548 of the
        Bankruptcy Code, as stated in treatises, legislative history and Second Circuit
        bankruptcy court opinions. (Lenders’ Joint Mem. pp. 22–24.) “The purpose of the
        trustee’s strong-arm powers under § 544 is to vindicate the rights of creditors as a
        group.” DOUGLAS G. BAIRD, THE ELEMENTS OF BANKRUPTCY 100
        (Found. Press 1992).
        The legislative history of the current Bankruptcy Code indicates that Congress
        intended no substantive changes in enacting the new § 544 to replace the old § 70c.
        See S. Rep. No. 95–989 (1978), U.S. Code Cong. & Admin. News 1978, p. 5787
        (“Subsection (a) [of § 544] is the ‘strong arm clause’ of current law, now found in
        Bankruptcy Act § 70c ....”); see also 5 COLLIER ON BANKRUPTCY ¶ 544.LH[1]
        (Alan N. Resnick et al. eds., 15th ed. Rev. 2007) (explaining that Congress re-
        enacted § 70c as § 544(a) of the Bankruptcy Code).
        Furthermore, as this Court has noted, rules of statutory construction dictate that
        courts “will not read the Bankruptcy Code to erode past bankruptcy practice absent
        a clear indication that Congress intended such a departure.” Appeal Decision p. 21
        and p. 21, n. 14.
        Bankruptcy courts in this circuit have repeatedly interpreted §§ 544 and 548 in line
        with Whiteford Plastics and Vintero, holding that the Bankruptcy Code’s avoidance
        provisions can only be asserted to benefit a creditor of the debtor in question. “[A]
        transaction can be avoided under section 544(b) only to the extent the avoidance
        benefits unsecured creditors.” In re Crowthers McCall Pattern, Inc., 120 B.R. 279,
        288 (Bankr. S.D.N.Y. 1990) (citing Collier on Bankruptcy, ¶ 544.03 (15th
        ed.1989); Whiteford Plastics, 179 F.2d at 584).

Id. at 94. Elsewhere, the court held:



                                                -12-
Case 21-01009-t       Doc 22       Filed 06/11/21 Entered 06/11/21 15:32:41 Page 12 of 16
        The ART also argues in its brief that the Lenders’ interpretation of §§ 544 and 548
        of the Code wrongly applies § 550’s “benefit of the estate” language to these other
        sections . . . . However, the Court agrees with the Lenders that the cases they cite
        interpreting § 70c of the Bankruptcy Act, and by extension, §§ 544 and 548 of the
        Bankruptcy Code, Whiteford Plastics, Vintero, and their progeny, interpret § 70c
        Bankruptcy Act and §§ 544 and 548 of the Code independently of § 550, without
        reference to § 550’s “benefit of the estate” requirement.

Id. at 97.

        A third case, Weaver v. Aquila Energy Marketing, Corp., found a “benefit to the estate”

requirement for a preference action brought by a liquidating trustee to avoid a garnishment lien,

even though § 550 was not pled. The court held:

        Here, the language of §§ 547(b) and 550(a) are at odds with bankruptcy law’s
        longstanding principal to refuse to allow a debtor to avoid a lien where only the
        debtor, not the general creditors, benefit. See, e.g., Whiteford Plastics Co. v. Chase
        Nat. Bank of New York City, 179 F.2d 582 (2d Cir. 1950) (refusing to allow debtor
        to avoid a defectively recorded lien because only the debtor would benefit, not the
        general creditors); see also, e.g., City Nat’l Bank & Trust Co. v. Oliver, 230 F.2d
        686 (10th Cir. 1956) (concurring with Whiteford’s benefit to the estate analysis).
        Therefore, a look to the legislative history is necessary.
        The legislative history indicates that the separation of avoidance and recovery
        principals was intentional. . . .
        In enacting the Code, Congress stated that “[s]ection 550 ... enunciates the
        separation between the concepts of avoiding a transfer and recovering from the
        transferee.” H.R. Rep. No. 595, 95th Cong., 1st Sess. 375 (1977), reprinted in 1978
        U.S.C.C.A.N. pp. 5787, 5963, 6331 (“H.R. Rep. No. 595”). This intent to separate
        becomes even more apparent when one considers that Congress provided for
        different statutes of limitations for avoidance. See 11 U.S.C. §§ 546(a) and 550(f).
        Notwithstanding, the Court finds the Trustee’s contentions unpersuasive. Under the
        Act, garnishment liens could be avoided only if avoidance benefitted the estate. In
        rewriting the avoidance and recovery provisions, Congress was unconcerned with
        this rule. Instead, Congress enacted the Code’s avoidance and recovery provisions
        to clear up confusion concerning a trustee’s right to recover property that was
        fraudulently transferred and sold to an innocent purchaser, and the procedural
        difficulties that flow from this scenario. Under the Code, “the particular theory
        under which a transfer has been avoided is, for all intents and purposes, irrelevant
        to the liability of the transferee against whom the trustee claims recovery of the
        property.” Collier 15th at 550–3.
        In short, § 550 is a rights and liabilities provision, not an affirmative recovery
        provision. Describing § 550 as an affirmative recovery provision misconstrues the
        purpose for which avoidance and recover principals were separated and implies that
        Congress intended a change in the law that it did not.



                                               -13-
Case 21-01009-t       Doc 22      Filed 06/11/21 Entered 06/11/21 15:32:41 Page 13 of 16
       Moreover, the Trustee is, in fact, seeking to recover property in this case because
       he seeks to shift Aquila back to the position of unsecured creditor. The Court noted
       earlier that with regards to bankruptcy estates, property is defined by state law.
       Texas law defines property as including security interests. The Trustee’s attempt to
       avoid Aquila’s security interest is nothing more than an attempt to recover a
       property interest. The recovery of any property, or interest in property, must be for
       the benefit of the estate.
       Accordingly, the Court holds that § 550(a)’s “benefit to the estate test” applies
       when a trustee attempts to avoid a security interest acquired by garnishment lien.

196 B.R. at 954-55 (footnotes omitted). The district court’s analysis was affirmed by the Fifth

Circuit, which stated:

       The district court expressly rejected the Trustee’s textual and structural arguments
       that § 550(a)’s “benefit to the estate” requirement has no nexus with or bearing on
       a trustee’s independent avoidance powers when an avoidance action under § 547 is
       not coupled with an affirmative attempt under the aegis of § 550(a) to recover
       “property transferred” or “the value of such property,” but instead simply seeks to
       avoid a non-possessory judicial lien. . . . [W]e agree with the district court’s
       thoughtful explanation of why the “benefit of the estate” test still must be met in a
       § 547 avoidance action like the one before us . . . .

117 F.3d 1417, at *6. See also In re Easthaven Marina Group, LLC, 2009 WL 703383, at *4

(Bankr. E.D.N.C.) (the bankruptcy court would have limited the debtor’s right to use § 544 because

avoidance only benefitted debtor, were it not for In re Coleman); In re ASARCO LLC, 513 B.R.

499, 506 (S.D. Tex. 2012) (court acknowledges that the principles underlying the Adelphia

decision are true); In re Refco, Inc. Securities Litigation, 2010 WL 11712926, at *5 (S.D.N.Y.),

adopted by 2010 WL 5129011 (S.D.N.Y.) (acknowledging that fraudulent transfer claims do get

dismissed due to a lack of a valid creditor, citing Adelphia).

       c.      The Court holds that Plaintiff must demonstrate a benefit to the estate. The Court

will follow the Dunes Hotel/Adelphia/Weaver line of cases, for several reasons. First, there is no

question that under the Act, a trustee or debtor in possession had to demonstrate a benefit to the

estate before she could use her avoidance powers. Second, the Supreme Court has repeatedly held

that a clear indication is required before concluding that Congress intended to depart from past



                                               -14-
Case 21-01009-t          Doc 22   Filed 06/11/21 Entered 06/11/21 15:32:41 Page 14 of 16
bankruptcy practice.9 The language and legislative history of the Code’s avoidance and recovery

sections do not evidence a desire to eliminate the “benefit of the estate” rule developed under the

Act. Third, it makes no sense to have a “benefit of the estate” limitation for some avoidable

transfers but not others. If a trustee must show benefit to the estate to recover a preferential

payment of money, why should the rule be different for a late-filed financing statement?10 Fourth,

it seems likely that Congress intended the “benefit of the estate” limitation in § 550 to apply to all

avoided transactions, and that Congress simply overlooked the situation (lien avoidance) in which

§ 550 need not be pled. Fifth, the Court is persuaded by Weaver’s analysis that granting a security

interest actually is a transfer of property, so § 550 should apply.11 Finally, requiring a benefit to

the estate is consistent with the purposes of the Code. Congress had no intention, when it enacted

first the Act and then the Code, for the avoiding powers to be used to generate windfalls for debtors.

Rather, those powers were given to help creditors collect fairly and equally.

6.     What Constitutes a Benefit to the Estate?




9
  See, e.g., Pa. Dept of Pub. Welfare v. Davenport, 495 U.S. 552, 563 (1990) (“We will not read
the Bankruptcy Code to erode past bankruptcy practice absent a clear indication that Congress
intended such a departure.”); Dewsnup v. Timm, 502 U.S. 410, 419 (1992) (to the same effect);
Midlantic Nat’l Bank v. N.J. Dept. of Envtl. Protection, 474 U.S. 494, 501 (1986) (“The normal
rule of statutory construction is that if Congress intends for legislation to change the interpretation
of a judicially created concept, it makes that intent specific. Edmonds v. Compagnie Generale
Transatlantique, 443 U.S. 256, 266–267, 99 S. Ct. 2753, 2759–60, 61 L. Ed. 2d 521 (1979). The
Court has followed this rule with particular care in construing the scope of bankruptcy
codifications.”).
10
   This proceeding is a good illustration of that. The result should not be different for Plaintiff’s
attempt to avoid the Note Payments and Defendant’s security interest simply because § 550 is
invoked in one instance but not the other.
11
   The Weaver court observed: “By arguing that he is not seeking an affirmative recovery, i.e., that
a security interest is not property, the Trustee is attempting to have his cake and eat it too. On the
one hand, the Trustee argues that a security interest acquired by garnishment lien is property;
therefore, a preferential transfer occurred. On the other hand, he argues that a security interest is
not property; therefore,§ 550(a)’s benefit to the estate requirement does not apply. These
arguments are legally inconsistent.” 196 B.R. at 955, n.9.


                                               -15-
Case 21-01009-t        Doc 22     Filed 06/11/21 Entered 06/11/21 15:32:41 Page 15 of 16
       The question remains whether avoiding Defendant’s security interest would benefit the

estate. “Whether a particular action provides a windfall for the debtor or a benefit for the estate

‘depends on a case-by-case, fact-specific analysis.’” Dunes Hotel, 245 B.R. at 509 (quoting

Wellman v. Wellman, 933 F.2d at 218); see also C. Wesley Vines and Vernon O. Teofan, The

Preservation and Prosecution of Avoidance Actions Post-Confirmation, 12 Bankr. Dev. J. 735,

764 (1996) (“[t]he cases run the gamut from allowing recovery so long as there is ‘some benefit,’

to requiring that ‘any and all proceeds’ recovered be paid directly to the former creditors.”)

(footnotes omitted). The Court should take evidence on the issue and hear arguments of counsel

about the proper legal standard.

                                            Conclusion.

       Defendant’s security interest in the Collateral is avoidable under § 547(b) unless Plaintiff

lacks standing to pursue the claim. Plaintiff’s standing hinges, in turn, on whether avoiding the

security interest would benefit the estate. Evidence is needed on this latter point, so the Court will

deny Plaintiff’s summary judgment motion. An order consistent with this opinion will be entered.




                                               __________________________________________
                                               Hon. David T. Thuma
                                               United States Bankruptcy Court

Entered: June 11, 2021
Copies to: Counsel of record




                                                -16-
Case 21-01009-t       Doc 22       Filed 06/11/21 Entered 06/11/21 15:32:41 Page 16 of 16
